In the United States Court of Federal Claims
                                          Office of Special Masters
                                            Filed: October 21, 2020

* * * * * * * * * * * * *                 * *
CYNTHIA RAMIREZ, individually                 *        UNPUBLISHED
and as Next Friend of C.R., a minor           *
                                              *        No. 16-1180V
                Petitioner,                   *
                                              *
v.                                            *        Special Master Gowen
                                              *
SECRETARY OF HEALTH                           *        Stipulation for Award; Diphtheria-
AND HUMAN SERVICES,                           *        Tetanus-acellular Pertussis (DTap);
                                              *        Inactivated Polio (IPV); Varicella;
                Respondent.                   *        Transverse myelitis.
* * * * * * * * * * * * * * *
Gil L. Daley, II, Law office of Gil L. Daley, II, P.C., Forth Worth, TX, for petitioner.
Claudia B. Gangi, U.S. Department of Justice, Washington, D.C., for respondent.

                                      DECISION ON STIPULATION1

        On September 21, 2016, Cynthia Ramirez, individually and as next friend of C.R., a
minor (“petitioner”) filed a petition for compensation under the National Vaccine Injury
Program.2 Petition (ECF No. 1). Petitioner alleges that as a result of receiving the Diphtheria-
Tetanus-Acellular Pertussis/Inactivated Polio vaccine (“DTaP/IPV”) and the varicella
vaccinations on August 14, 2014, C.R. suffered transverse myelitis. Petition at Preamble;
Stipulation at ¶ 2 (ECF No. 124).

       On October 21, 2020, respondent filed a stipulation providing a decision should be
entered awarding compensation to petitioner. Respondent denies that the vaccines are the cause

1 Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). “An objecting party must provide the court with a proposed redacted version of the
decision.” Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood Vaccine
Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§ 300aa-1 to -34 (2012)
(Vaccine Act or the Act). All citations in this decision to individual sections of the Vaccine Act are to 42 U.S.C.A. §
300aa.
of C.R.’s alleged injuries, or any other injury or her current condition. Id. at ¶ 6. Nevertheless,
maintaining their respective positions, the parties now agree that the issues between them shall
be settled and that a decision should be entered awarding the compensation to the petitioner
according to the terms of the stipulation attached hereto as Appendix A. Id. at ¶ 7.

        The stipulation provides:

        a) A lump sum of $638,163.71, which amount represents compensation for first
           year life care expenses ($70,323.71) and trust seed funds ($567,840.00), in the
           form of a check payable to Region Bank, as trustee of the grantor reversionary
           trust established for the benefit of C.R.;

        b) A lump sum of $300,000.00, which amount represents compensation for lost
           future earnings ($50,000.00) and pain and suffering ($250,000.00), in the form of
           a check payable to petitioner as guardian/conservator of the estate of C.R. for
           the benefit of C.R. No payments shall be made until petitioner provides
           respondent with documentation establishing that she has been appointed as
           guardian/conservator of C.R.’s estate;

        c) A lump sum of $147,691.35, which amount represents reimbursement of a
           Medicaid lien for services rendered on behalf of C.R. by the State of Texas, in
           the form of a check payable jointly to petitioner and Meridian Resource
           Company, LLC, and mailed to:

                                            Meridian Resource Company, LLC
                                            P.O. Box 659940
                                            San Antonio, TX 78265-9939
                                            File No. 45602078
                                            Attn: Kathy Cook

        Petitioner agrees to endorse this check to the Meridian Resource Company, LLC.

        d) An amount sufficient to purchase the annuity contract described in the
           stipulation.

        Accordingly, the Clerk of the Court SHALL ENTER JUDGMENT in accordance with
the terms of the stipulation and this decision.3

        IT IS SO ORDERED.

                                                                                s/Thomas L. Gowen
                                                                                Thomas L. Gowen
                                                                                Special Master

3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).


                                                         2